Citation Nr: 0734648	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-10 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee condition.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to April 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In relevant part, the RO denied 
service connection for left and right knee conditions.  The 
veteran timely perfected an appeal of these determinations to 
the Board.  In a September 2006 rating decision, the RO 
granted service connection for a right knee condition.  Thus, 
that issue is no longer before the Board.

In January 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A copy of 
the transcript is in the record.

On another matter, the Board notes that VA's electronic 
database shows that the veteran perfected an appeal of the 
initial rating assigned for his right knee disability.  
However, that issue is still being processed by the RO and 
has not yet been certified to the Board.  Thus, the Board 
will not consider that issue at the present time.


FINDING OF FACT

A chronic left knee condition did not originate in service or 
for many years thereafter, and it is not related to any 
incident of service or service-connected right knee 
disability.


CONCLUSION OF LAW

A left knee condition was not incurred in or aggravated by 
service, and it is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in April and June 2005 letters, issued prior to 
the decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
A letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  The claim was last readjudicated in September 
2006.

As for the veteran's contention that his left knee condition 
is secondary to his now service-connected right knee 
disability, the Board notes that he has not been provided 
with specific notice of the information and evidence needed 
to substantiate a claim on a secondary basis.  However, at 
his Board hearing, the veteran acknowledged that he needed a 
medical opinion as to whether his left knee condition is 
related to his service-connected right knee disability.  
Thus, the record shows that he had actual knowledge of what 
is needed to establish service connection on a secondary 
basis.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  The Board notes that, based 
on an incorrect social security number on the veteran's 
service personnel records, the RO initially obtained service 
medical records for another veteran.  However, the record 
shows that the RO has since obtained the proper service 
medical records.  Thus, the Board finds that all available 
service medical records for the veteran have been associated 
with the claims file.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, 487 F.3d 
881.  Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007). Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with Allen; however, under the 
facts of this case the regulatory change does not impact the 
outcome of the appeal

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and hearing 
testimony, service medical records, private medical records, 
and VA examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends, in essence, that he injured his left 
knee in service but that the service medical records do not 
show it because they are incomplete.  In this regard, at his 
Board hearing, the veteran testified that a June 1981 record, 
as referenced by a December 1981 record, was missing and that 
the June 1981 record should be one of two from a visiting 
physician who treated him for his right knee.  The veteran 
also contends that he injured his left knee again after 
service when his now service-connected right knee collapsed 
on him.  However, he acknowledged at the hearing that it 
would be difficult to get an honest, competent, medical 
professional to say that any injury sustained on the left 
knee was a direct result of the right knee.

After review, the Board finds that the veteran's left knee 
condition did not have its onset during service.  In this 
regard, the service medical records are negative for any 
complaints, treatments, or diagnoses of the condition.  
Although the service medical records reflect an injury to the 
right knee, they contain no reference to the left.  In 
addition, a March 1982 separation examination report reflects 
a normal evaluation of the lower extremities.  Moreover, 
although the veteran noted problems with his right knee, he 
did not complain about his left knee at that time.  Thus, 
even if the veteran had had symptoms of a left knee condition 
in service, the record fails to show that he developed a 
chronic disability of the left knee during service.

Regarding his contention that his service medical records are 
incomplete, the Board notes that they in fact do contain a 
June 1981 record of treatment for his right knee.  Moreover, 
as attested to by the veteran, the record shows that he was 
treated a second time by the same provider.  Thus, the Board 
observes that there is no objective indication that the 
service medical records are incomplete.

The Board also finds no evidence of arthritis within the year 
following discharge from service.  In this regard, the first 
sign of a left knee condition is in a September 1983 private 
medical record, which reflects that the veteran injured his 
left knee at work when he twisted it while going down stairs.  

The Board further finds that the veteran's left knee 
condition is not related to any incident of service.  As 
noted above, the veteran's left knee condition has been 
attributed to a post-service work-related injury.  Thus, his 
condition is clearly attributable to an intercurrent cause.  
See 38 C.F.R. § 3.303.  Moreover, the record fails to show 
competent medical evidence suggesting a link between his 
condition and service.  Further, a November 2005 VA 
examination report indicates that his left knee condition is 
not related to any injury that may have occurred 24 years ago 
in service.

As for his contention that his left knee condition is 
secondary to his now service-connected right knee disability, 
the evidence surrounding the work injury in September 1983 
notes only that he twisted his left knee while going down 
stairs.  No mention of the right knee giving way is made in 
any of the contemporaneous treatment reports.  Further, x-
rays taken in conjunction with the November 2005 VA 
examination noted age appropriate changes with no overt 
arthritis or any other bony abnormality.  The August 2006 VA 
examination noted full range of motion, no instability, and 
normal gait with respect to both knees.  Thus, there is no 
competent evidence showing his left knee condition is due to 
or aggravated by his right knee condition.

The Board acknowledges the veteran's contentions that his 
left knee condition is related to service or to his service-
connected right knee disability.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
the preponderance of the evidence is against the veteran's 
claim that he suffered a chronic left knee disability in 
service, or that a right knee condition caused or aggravated 
a left knee condition.  Thus, that doctrine is not applicable 
in the instant appeal and the claim is denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).   


ORDER

Service connection for a left knee condition is denied, to 
include as secondary to the service-connected right knee 
disability.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


